Hill, J.
1. The so-called brief of evidence in this ease consists almost entirely of questions and answers, and contains certain objections to testimony and colloquies between counsel and between counsel and the court; and no bona fide effort being made to brief the evidence, it will not be considered. Bishop v. Brown, 138 Ga. 738 (75 S. E. 1119); Crumbley v. Brook, 135 Ga. 723 (2), 726 (70 S. E. 655).
2. None of the errors assigned can be determined without reference to a brief of the evidence; and there being no proper brief .of the evidence, the judgment of the court below is

Affirmed.


By five Justices, all concurring.